Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2005                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  128263(54)(55)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  HERALD COMPANY, INC., d/b/a 

  BOOTH NEWSPAPERS, INC. and

  d/b/a ANN ARBOR NEWS,

             Plaintiff-Appellant, 

                                                                    SC: 128263     

  v                                                                 COA: 254712      

                                                                    Washtenaw CC: 04-000117-CZ
  EASTERN MICHIGAN UNIVERSITY
  BOARD OF REGENTS,
             Defendant-Appellee.
  _________________________________

                 On order of the Chief Justice, the motion by the Michigan Townships
  Association for leave to file a brief amicus curiae in this case is considered, and it is
  GRANTED. The motion y defendant-appellee for extension to September 21, 2005 of
  the time for filing its brief on appeal is also considered, and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2005                     _________________________________________
        c100405                                                                Clerk